L. HAND, Circuit Judge
(concurring).
I agree altogether with the opinion in chief, but it seems to me that — against the possibility that our ruling may cause confusion hereafter — we should notice a point, not raised by either side: i. e. whether a bankruptcy court is foreclosed in a corporate reorganization from reexamining the validity of tax which has been conclusively *46fixed as against the debtor. It is well-settled that under § 64, sub. a (4), 11 U.S. C. A. § 104 sub. a.(4), the court may and must do just this, regardless of its finality against the bankrupt. Remington on Bankruptcy, §§ 2804, 2805. This has been thought to follow from the language of that section: “in case any question arises as to the amount or legality of any taxes, such question shall be heard and determined by the court.” I am not sure whether this would apply to an assessment like this; so far as I can find, the point has. never arisen. But § 64 (a) does not apply to a reorganization under § 77B or Chapter X (Subdivision k so provides for § 77B; and § 102, 11 U.S.C.A. § 502, for Chapter X); it determines only the distribution of an estate in liquidation. There is therefore no reason why an existing estoppel against the debtor as to a tax lien should not be as conclusive as, any other estoppel; or why the debtor should be relieved of the consequences of its conduct in this particular instance alone.